COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ENRIQUEZ TRANSPORTATION, INC.,                  §
 JED TRANSPORATION, INC., SERGIO                                 No. 08-13-00090-CV
 ENRIQUEZ, JULIANNA RICO, AND                    §
 DAISY SANCHEZ,                                                     Appeal from the
                                                 §
                   Appellants,                                    120th District Court
                                                 §
 v.                                                            of El Paso County, Texas
                                                 §
 ERAZMO MORALES SALAZAR,                                           (TC# 2009-1679)
                                                 §
                   Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed.   We therefore dismiss the appeal for want of prosecution.            We further order

Appellants pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.



                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.